DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Responsive to communication filed on 1/28/2021.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 9-11, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald (US 2014/0289730) and further in view of Chopra (US 2020/0097309) and further in view of DeLuca (US 9,697,037).

A method of identifying resources of a deployed application for management, said method comprising: 
applying tags to currently deployed resources of the application including virtual machines (¶ 13, “Database records 104 include or are associated with a plurality of system tags 105 containing various generated, derived or manually entered information indicating properties of the virtual machine 100 with which the database record 104 is associated”), wherein each of the tags is of a particular tag category and has a tag value (¶ 20, “The example process for resolving a virtual tag begins when a system process, user, or other asset requests a tag value (block 202)” and “the system analyzes the parsed namespace to determine what type of tag is present (block 206)”); 
for each of the tags, storing the tag category thereof and the tag value thereof in association with the virtual machine to which the tag has been applied in an inventory data store (¶ 20, “the tags for each VM are stored in a Systems Management Partition, in a datastore (e.g. metakit or Sqlite), as one or more text files (e.g. XML format), or in any other suitable storage and lookup format”); 
searching the inventory data store for first virtual machines of the virtual machines to which first tags have been applied (¶ 22, “The example process for resolving a dynamic tag begins when a system process, user, or other asset requests a tag value (block 302)”), wherein the first tags are tags of a first tag category (¶ 22, “The namespace is analyzed to determine what type of tag is being used (block 306)”); 
adding each resource identified by the first and second tags to a group of application resources to be managed, which includes the first virtual machines and first resources (¶ 34, “The results of the TQL query are in the form of lists of assets, represented by area 504”).
Fitzgerald does not teach, however, Chopra teaches: the tag value of the first tags is equal to an application ID of the application (¶ 89, “The application report may, for example, specify each of applications hosted by the virtual machine”; ¶ 94, “the applications identified by the application profile of the virtual machine may be matched to policies of the tagging policies”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of the tag value of the first tags is equal to an application ID of the application, as taught by Chopra, in the same way to method for identifying resources, as taught by Fitzgerald. Both inventions are in the field of tagging virtual resources, and combining them would have predictably resulted in “ensuring that backups of the virtual machines are stored in backup storage”, as indicated by Chopra (¶ 23).
Fitzgerald and Chopra do not teach, however, DeLuca discloses: searching the inventory data store for second tags that have been applied to the first virtual machines to identify first resources of the resources consumed by the virtual machines (Fig. 1, 2A, and 2B, col. 4, user may first select Tag A in box 232 and later select Tab B to exclude from List of VM Instances 210 all VMs that don’t have Tab B present; The later selection of Tag B corresponds to a second search for a second tag applied to the first virtual machines), wherein the second tags are tags of a tag category different from the first tag category (col. 1:8-16, “A tag is a non-hierarchical keyword or term assigned to an item (such as an application, software, file, or computer program). A tag can be a type of metadata that helps describe an item and can allow it to be found again by browsing or searching”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of searching the inventory data store for second tags that have been applied to the first virtual machines to identify first resources of the resources consumed by the virtual machines, wherein the second tags are tags of a tag category different from the first tag category, as taught by DeLuca, in the same way to method for identifying resources, as taught by Fitzgerald. Both inventions are in the field of tagging virtual resources, and combining them would have predictably resulted in a system configured to “assist developers and organizations with reusing virtual machine (VM) instances”, as indicated by DeLuca (col. 3:1-5).

Regarding claim 2, Chopra teaches: generating a blueprint for the application that includes each resource identified by the first and second tags (claim 1, “perform a remote resource analysis of the virtual machine to obtain an application profile of the virtual machine; perform a multidimensional application analysis of the application profile to identify at least one tag”).

Regarding claim 9, Fitzgerald teaches: the tags further include third tags that define access permission levels of the virtual machines (claim 10, “the tags associated with the plurality of virtual machines allows access to the plurality of virtual machines to be controlled using a tag-based access control”).

Claim(s) 10-11, and 18-19 correspond(s) to claim(s) 1-2, and 9, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Claim(s) 3, 4, 5, 12, 13, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald, Chopra, and DeLuca, as applied above, and further in view of Selvaraj (US 2019/0012211).

Regarding claim 3, Fitzgerald, Chopra, and DeLuca do not teach, however, Selvaraj teaches: the deployed resources further include storage and network resources, which are identified by the tag values of the second tags (¶ 16, “the tag can further be associated with or assigned to the at least one storage resource and the at least one network resource of the first set of resources”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of the deployed resources further include storage and network resources, which are identified by the tag values of the second tags, as taught by Selvaraj, in the same way to the deployed resources, as taught by Fitzgerald, Chopra, and DeLuca. Both inventions are in the field of tagging resources, and combining them would have predictably resulted in “determine the resources that are supporting the particular group”, as indicated by Selvaraj (¶ 61).

Regarding claim 4, Chopra teaches: the first tags are applied to the virtual machines when the virtual machines are accessed during execution of the application (¶ 23, “the system includes an automated tagging process based on the applications hosted by the virtual machines”; ¶ 63).

Regarding claim 5, Chopra teaches: the second tags are applied when the storage and networking resources are accessed by the virtual machines during execution of the application (¶ 68, “the resource tagger (315) may apply tags to virtual machines, or other entities, based on tagging policies (324) stored in the persistent storage (320)”, would have been obvious to apply the resource tagger of Chopra to the storage and network resources taught by Selvaraj).

Claim(s) 12, 13, 14, and 20 correspond(s) to claim(s) 3 and 5, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald, Chopra, and DeLuca, as applied above, and further in view of Awasthi (US 2020/0301582).

Regarding claim 8, Fitzgerald, Chopra, and DeLuca do not teach, however, Awasthi teaches: the tags further include third tags that define minimum performance requirements of the virtual machines (¶ 126, “one QoS tag 670 may indicate that the application 698 expects or desires that a memory latency of 100 nanoseconds (ns) is the minimum memory latency for this application 698”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of the tags further include third tags that define minimum performance requirements of the virtual machines, as taught by Awasthi, in the same way to the deployed resources, as taught by Fitzgerald, Chopra, and DeLuca. Both inventions are in the field of tagging resources, and combining them would have predictably resulted in a system configured to “provide the application 698 with physical hardware that meets this 100 ns minimum latency requirement”, as indicated by Awasthi (¶ 126).

Claim(s) 17 correspond(s) to claim(s) 8, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Allowable Subject Matter
Claims 6-7 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB D DASCOMB/Primary Examiner, Art Unit 2199